Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 10/21/2021 have been acknowledged. Claims 1-9 are pending.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0309914 to Drews et al.
Regarding claim 1, Drews et al. teaches a method of preparing a positive electrode for a secondary battery, the method comprising: 

impregnating the positive electrode with a sacrificial lithium-containing material 24 or a sacrificial salt additive; and after the impregnating of the positive electrode, drying the positive electrode to fill pores of the positive electrode active material layer with the sacrificial salt additive (abstract; [0003-5]; [0030]; [0052]), the sacrificial lithium-containing material being a sacrificial salt solution in the impregnating step as implied by the impregnating step followed by drying.
Regarding claim 8, Drews et al. teaches that the positive electrode active material comprises a transition metal selected from the group consisting of nickel (Ni), cobalt (Co), and manganese (Mn), or any combination therein ([0023]; [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over as US 2017/0309914 to Drews et al. as applied to claim 1 above.
Regarding claim 5, Drews et al. teaches drying the impregnated positive electrode ([0030]; [0052]), but does not expressly teach that the drying is repeated 2 to 3 times.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dried the positive electrode 
Regarding claims 6 and 7, Drews et al. teaches that the cathode may be designed as "under porous" when fabricated. Only after the discharge of the sacrificial lithium-containing material 24, the desired amount of cavities 28 is thus gained in the cathodic material 16. The relative amount of under-porosity of the cathodic material may be about 10% to 40%, 15% to 30%, or 18% to 25% ([0031]), which corresponds to the porosity after impregnation.
Although Drews et al. does not expressly teach that before the impregnation in the sacrificial salt solution, the positive electrode active material layer has a porosity of 17% to 28% or that the positive electrode active material layer filled with the sacrificial salt additive has a porosity of 10% to 20%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed ranges, because Drews et al. teaches a range of porosity, about 10% to 40% or 15% to 30% ([0031]), which overlaps with the claimed 10% to 20% of the positive electrode active material layer after impregnation per claim 7; the porosity of the positive electrode active material layer before impregnation would have been more than the disclosed range of about 10% to 40% or 15% to 30%, which would have overlapped with or would have been very close to the claimed range of claim 6. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05[R-5].

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Drews et al. as applied to claim 1 above, in view of US WO 2017/037363 to DeLobel et al. (English equivalent US 2018/0219250 used for citation; both documents cited by Applicant).
Regarding claim 2, Drews et al. teaches that exemplary sacrificial lithium-containing materials include lithium oxides, lithium salts such as LiF, lithium peroxides such as Li2O2, lithium hydrides, lithium nitrates, lithium carbonates, the like, or a combination thereof ([0039]), but does not expressly teach the sacrificial salt additive is at least one selected from the group consisting of lithium azide, lithium oxocarbon, dicarboxylic lithium, and lithium hydrazide.
DeLobel et al. also relates to a positive electrode for a secondary battery and teaches that the positive electrode comprises a sacrificial salt additive (abstract; [0026-28]; [0058-60]), e.g. LiN3, a.k.a. lithium azide ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sacrificial salt additive such as lithium azide in the method of Drews et al., motivated by the fact that Drews et al. teaches that the sacrificial lithium-containing material is configured to decompose and release lithium 
Regarding claim 9, Drews et al. teaches that the amount of the sacrificial lithium-containing material may correspond to a theoretical amount of lithium to be consumed by the solid-electrolyte interphase formation during a first battery cell charge cycle ([0003-5]; [0038]), but does not expressly teach that the positive electrode filled with the sacrificial salt additive comprises the sacrificial salt additive in an amount of 0.2 parts by weight to 10 parts by weight based on 100 parts by weight of the positive electrode active material.
DeLobel et al. teaches an example of 85 wt % of active material and 5 wt% of the sacrificial salt additive such as lithium oxalate ([0059]), which makes the amount of the sacrificial salt additive about 5.9 parts by weight based on 100 parts by weight of the positive electrode active material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed relative amount of the sacrificial salt additive in the positive electrode in the method of Drews et al., motivated by the fact that DeLobel et al. teaches an overlapping range of an amount of sacrificial salt additive in the positive electrode, in order to provide compensation for the lithium loss during formation of the SEI layer in the first cycle of charging ((Drews [0003-5]; [0038], DeLobel [0026]; [0059]). A prima facie case of obviousness exists in the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Drews et al. as applied to claim 1 above, in view of US 2016/0372784 to Hayner et al.
Regarding claim 2, Drews et al. teaches that exemplary sacrificial lithium-containing materials include lithium oxides, lithium salts such as LiF, lithium peroxides such as Li2O2, lithium hydrides, lithium nitrates, lithium carbonates, the like, or a combination thereof ([0039]), but does not expressly teach the sacrificial salt additive is at least one selected from the group consisting of lithium azide, lithium oxocarbon, dicarboxylic lithium, and lithium hydrazide.
Hayner et al. also relates to a positive electrode comprising a lithiation agent ([0008-12]; [0016]) and teaches that the lithiation agent may comprise, for example, LiN3, Li2O, Li2O ([0055]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sacrificial salt additive such as lithium azide LiN3 in the method of Drews et al., motivated by the fact that Drews et al. teaches that the sacrificial lithium-containing material is configured to decompose and release lithium ions to prompt formation of a solid-electrolyte interphase (SEI) in response to first application of charge current to the cell (abstract; [0003]) and Hayner et al. demonstrates alternative known sacrificial compounds such as lithium azide that 
Regarding claim 4, Drews et al. implies that the sacrificial lithium-containing material is a sacrificial salt solution by the impregnating step followed by drying (abstract; [0003-5]; [0030]; [0052]).
Drews et al. does not expressly teach that sacrificial salt solution comprises the sacrificial salt additive in an amount of 5 wt% to 50 wt%.
Hayner et al. also relates to a positive electrode comprising a lithiation agent ([0008-12]; [0016]), for example, LiN3, Li2O, Li2O ([0055]), and teaches that the lithiation agent may be a lithiation solution comprising from about 1 weight percent to about 99 weight percent lithiation agent, the remainder being the solvent or solvent solution such as an alcohol or a non-aqueous solvent ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the sacrificial salt solution in the claimed concentration in the method of Drews et al., motivated by the fact that the sacrificial salt solution of Drews et al. must have a concentration and Hayner et al. demonstrates an overlapping range of sacrificial salt solution concentration is known to be used to supply the sacrificial salt additive to the positive electrode ([0065]). The skilled artisan would have obtained expected results using a known solution in a known process. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 3, Drews et al. implies the implies the sacrificial salt solution (abstract; [0003-5]; [0030]; [0052]), but does not expressly teach that the sacrificial salt solution is prepared by dissolving the sacrificial salt additive in a solvent at 40ºC to 80ºC.
Hayner et al. teaches a positive electrode comprising a lithiation agent ([0008-12]; [0016]), for example, LiN3, Li2O, Li2O ([0055]), provided as a lithiation solution comprising the lithiation agent dissolved in a solvent or solvent solution such as an alcohol or a non-aqueous solvent, preferred lithiation agent solvents comprising water, dimethylformamide, N-methyl-2-pyrrolidone, or combinations thereof ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the sacrificial salt solution by dissolving the sacrificial salt additive in a solvent in the method of Drews et al., as Hayner et al. demonstrates combining the lithiation agent with at least one solvent ([0065]). Given various combinations of the sacrificial lithium-containing material or lithiation agents (Drews [0039]; Hayner [0055]) and solvents (Hayner [0065]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the sacrificial salt solution at an elevated temperature in order to improve solubility of the sacrificial lithium-containing material or lithiation agent in the solvent. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             

/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725